DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flammer et al. (U.S. Patent Publication No. 2004/0118595).
Regarding claim 1, in Figures 5 – 6, Flammer discloses a printed circuit board, comprising: a flexible insulating layer (bottom layer 122); a rigid insulating layer (100, 130) laminated on a portion of the flexible insulating layer (core portion 100/130 is laminated on a portion of flexible layer 122 because of the openings 116b and gap 132; however, the claim does not recite that the rigid insulating layer is laminated only on a portion of the flexible insulating layer); and a coverlay (top layer 120) disposed on an upper surface of the rigid insulating layer, an upper surface of the flexible insulating layer, and a side surface of the rigid insulating layer positioned between the upper surface of the rigid insulating layer and the upper surface of the flexible insulating layer 
Regarding claim 2, Flammer discloses wherein the coverlay is adhered to the upper surface of the rigid insulating layer, the upper surface of the flexible insulating layer, and the side surface of the rigid insulating layer by an adhesion layer (Figure 6).
Regarding claim 3, Flammer discloses wherein the adhesion layer is bonded to the upper surface of the rigid insulating layer, the upper surface of the flexible insulating layer, and the side surface of the rigid insulating layer positioned between the upper surface of the rigid insulating layer and the upper surface of the flexible insulating layer (Figure 6).
Regarding claim 4, Flammer discloses wherein the coverlay is formed of any one or any combination of any two or more of polyimide (PI), a liquid-crystal polymer (LCP), or Teflon (Figure 6).
Regarding claim 5, Flammer discloses wherein a thickness of the adhesion layer is smaller than a thickness of the coverlay (Figure 6).
Regarding claim 6, Flammer discloses a first circuit formed on the upper surface of the flexible insulating layer and covered by the coverlay; and a second circuit formed on the rigid insulating layer and covered by the coverlay (Figure 6).
Regarding claim 7, Flammer discloses wherein a side surface of the second circuit is exposed to a side surface of the rigid insulating layer and covered by the coverlay (Figure 6).
Regarding claim 8, Flammer discloses a via penetrating through the coverlay and the adhesion layer and electrically connecting to the second circuit (Figure 6).

Regarding claim 10, in Figures 5 – 6, Flammer discloses a printed circuit board having a rigid portion (100, 130) and a flexible portion (122), comprising: a laminate comprising a flexible insulating layer (bottom layer 122) and a rigid insulating layer (100, 130); a coverlay (top layer 124) disposed on an outermost surface of the laminate; and an adhesion layer (top layer 120) disposed between the laminate and the coverlay, wherein the coverlay is disposed over the flexible portion and the rigid portion.
Regarding claim 11, Flammer discloses wherein the coverlay is disposed over a side surface of the rigid insulating layer (Figure 6).
Regarding claim 12, Flammer discloses wherein the coverlay is formed of a material containing any one or any combination of any two or more of polyimide (PI), a liquid-crystal polymer (LCP), or Teflon (Figure 6).
Regarding claim 13, Flammer discloses wherein a thickness of the adhesion layer is smaller than a thickness of the coverlay (Figure 6).
Regarding claim 14, Flammer discloses wherein a circuit is formed on the outermost surface of the laminate, and the circuit is covered by the coverlay (Figure 6).
Regarding claim 15, Flammer discloses a via penetrating through the coverlay and the adhesion layer, and connecting to the circuit (Figure 6).
Regarding claim 16, in Figures 5 – 6, Flammer discloses a method of manufacturing a printed circuit board, comprising: forming a flexible insulating layer (bottom layer 122); forming a rigid insulating layer (100, 130) on a portion of the flexible however, the claim does not recite that the rigid insulating layer is laminated only on a portion of the flexible insulating layer); and disposing a coverlay (top layer 120) on an upper surface of the rigid insulating layer, an upper surface of the flexible insulating layer, and a side surface of the rigid insulating layer positioned between the upper surface of the rigid insulating layer and the upper surface of the flexible insulating layer (the through hole within core portion 100/130 divides the core portion into two parts, thus, layer 120 covers a side surface of both portions of the core portion 100/130).
Regarding claim 17, Flammer discloses wherein the coverlay is adhered to the upper surface of the rigid insulating layer, the upper surface of the flexible insulating layer, and the side surface of the rigid insulating layer by an adhesion layer (Figure 6).
Regarding claim 18, Flammer discloses wherein the coverlay is formed of any one or any combination of any two or more of polyimide (PI), a liquid-crystal polymer (LCP), or Teflon (Figure 6).
Regarding claim 19, Flammer discloses wherein a thickness of the adhesion layer is formed smaller than a thickness of the coverlay (Figure 6).
Regarding claim 20, Flammer discloses forming a first circuit on the upper surface of the flexible insulating layer; disposing the coverlay on the formed first circuit; and forming a second circuit on the rigid insulating layer and disposing the coverlay on the formed second circuit (Figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847